United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                               F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                             December 20, 2004
                                FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk
                                           No. 03-11145
                                         Summary Calendar



AMALI THOMAS OKPOJU,

                                                                                       Petitioner-
                                                          Appellant,

                                                 versus

TOM RIDGE, SECRETARY of the DEPARTMENT OF
HOMELAND SECURITY, MICHAEL J. GARCIA, Assistant
Secretary for the BICE, ANNE ESTRADA, District
Director for the BICE,

                                                                                     Respondents-
                                                          Appellees.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Northern District of Texas
                                    USDC No. 3:03-CV-1233-BD
                        ----------------------------------------------------------

Before WIENER, BENAVIDES AND STEWART, Circuit Judges.

PER CURIAM:*

       Amali Thomas Okpoju, immigration detainee # A74-699-170, appeals the district court’s

judgment dismissing in part and denying in part his application for writ of habeas corpus, which




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sought review of the immigration judge’s (IJ) bond determination, his continued post removal

detention, and the denial of his asylum application. See 28 U.S.C. § 2241.

       Because Okpoju’s removal order has beco me final, the IJ no longer has the authority to

determine the amount of his bond and the district court correctly dismissed Okpoju’s claims related

to his bond determination as moot. See United States ex rel. Spinella v. Savoretti, 201 F.2d 364, 364

(5th Cir. 1953). The district court properly denied Okpoju’s claim regarding his continued detention

as premature because, at the time of the district court’s ruling, Okpoju had not yet been in custody

longer than the presumptively reasonable six-month post removal order period. See Zadvydas v.

Davis, 533 U.S. 678, 701 (2001).

       Okpoju’s challenge to the IJ’s credibility determinations and interpretation of the evidence are

not of constitutional magnitude so as to warrant habeas relief. See Toscano-Gil v. Trominski, 210
F.3d 470, 473-74 (5th Cir. 2000); United States ex rel. Tisi v. Tod, 264 U.S. 131, 134 (1924).

       Okpoju’s request that we remand for consideration of his I-130 application is raised for the

first time on appeal and we will not consider it. See Leverette v. Louisville Ladder Co., 183 F.3d
339, 342 (5th Cir. 1999).

       The judgment of the district court is AFFIRMED. Okpoju’s motion for stay of his removal

pending the outcome of his appeal is DENIED as moot.




                                                -2-